DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimim Rejections - 35 USC § 112
Claim number 23 appears twice. This must be corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 12, 14-22, the second instance of claim 23, 24, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Priya et al. (US 2007/0272097).
See figures 1, 2 and 5 of Priya et al.
Priya et al. teaches:
“[0043] The die cutting machine 80 contains a cutting die 82 for cutting the 
sheet 10 to separate the card portions 12 from the sheet, forming cards 12, and 
is illustrated in greater detail in FIG. 5.  The die cutting machine 80 also 
has a cutting area 83 for cutting and a conveyor 84 located below the cutting 
area 83 for transporting the cards 12 away from the machine 80 for stacking.  
Several dividers 86 form a plurality of channels 88 to the conveyor 84 and 
along the length of the conveyor 84.  In a preferred embodiment, the cutting 
die 82 is specialized to simultaneously cut each card portion 12 from a single 
column 16 of the sheet 10 with a single stamp of the die 82.  Additionally, the 
die cutting machine 80 preferably includes at least one sensor 30 to detect the 
registration marks 18 on the sheet 10 for registering purposes.  Further, the 
die cutting machine 80 includes a loader (not shown) for individually and 
automatically loading sheets 10 into the machine 80. 

[0044] In operation, the sheet 10 is loaded into the die cutting machine 80 
and fed toward the cutting die 82, preferably by an automated feeding machine 
(not shown).  By reading the registration marks 18, the die cutting machine 80 
indexes the sheet 10 into the cutting position to cut a single column 16A of 

stamps the sheet 10, cutting away all ten card portions 12 in the column 16A, 
and the cut cards 12A fall through the channels 88 to the conveyor 84 below the 
die 82.  The sheet 10 is then indexed further to place the next column 16B in 
position for cutting. “

Thus there is:
Location of the positions of cards based on registration markings. This location detection is visual, based on a marks which are created on the sheets during an earlier stage of manufacture.
Separation / singulation cutouts out the cards based on their detected position from the registration marks
Marks could be visible or outside of the visible range (ultraviolet) – this is really a trivial and immaterial difference – a matter of obvious technical equivalency.

The above claims are generally taught or rendered obvious by Priya et al.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Priya et al. (US 2007/0272097) in view of Taban (US 2006/0090332).
Lacking in Priya et al. is any teaching of vacuum holding of sheets.
Taban teaches (para 0012, 0013, 0023, 0039-0043 and 0053-0053) the use of vacuum in holding sheets in card manufacturing.
.

Allowable Subject Matter
Claims 7, 8, 9, the first instance of claim 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or fairly suggest the claimed use of mapping files, the particular forming steps of the first instance of claim 23, and the claimed transfer arm, in the context of all other limitations present.


The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876